DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0141387, filed on 11/7/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distribution plate is bent in a direction…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph 0079, page 14 and paragraph 96, page 18 of the applicant’s specification, reference numeral 411 is used to describe the “connector” and “uniform guide”, respectively. Only one structure should be referenced by the specific numeral.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 5-8 require that the uniform guide is a distribution plate. It is later claimed that the plate is bent. The specification, describes a uniform guide and unclearly also refers to a connector. The drawings also lack a clear representation of how a plate is bent in the direction in the area as claimed. A structural relationship is not seen in the specification or drawing as to what bent plate acts as a uniform guide. The claim will be interpreted to mean that the location of which the uniform guide resides will provide a uniform distribution of the air/gas mixture. Paragraphs 0096-0098 of the specification describe the functionality of the guide and the location of said guide as a plate, however the lack or clarity lies in the limitation requiring the guide to be bent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherrow et al [8616194].
With respect to claim 1, Sherrow discloses: A gas furnace, comprising: a mixer (110) for mixing air and a fuel gas, which are introduced through an intake pipe (111) and a manifold (110a), respectively, to form a mixture; a mixing pipe (120) through which the mixture, having passed through the mixer, flows; a burner assembly (120, 160) for producing a combustion gas by burning the mixture having passed through the mixing pipe [col 3, line 43-59]; and heat exchangers (180) through which the combustion gas flows, wherein the burner assembly comprises: a plurality of burners (162), to which flames produced during combustion of the mixture are anchored; a mixing chamber (121, considered a chamber in at least the sense that it is bound by two structures 121b, 124) serving as a medium for delivery of the mixture from the mixing pipe to the burners; and a uniform guide (130) disposed inside the mixing chamber and allowing the mixture to be uniformly distributed to each of the plurality of burners [see FIGs 1-3, col 3, line 60-col 4, line 59].
Sherrow further discloses:
{cl. 2} The gas furnace of claim 1, wherein the heat exchangers (180) are provided in number corresponding to a number of the plurality of burners (160, 162), and are spaced apart from each other at predetermined intervals [see FIG 1].
{cl. 3} The gas furnace of claim 1, wherein the mixing chamber has on one side a connector (124), to which the mixing pipe (120) is connected, and the other side of the mixing chamber which is opposite to the one side, and is open such that the plurality of burners (160) are disposed on the other side [see FIG 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6, 9-11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow et al [8616194], further in view of Andringa et al [5057007].
With respect to claim 4-6, 9-11, and 13-19, Sherrow discloses the invention as substantially claimed, however does not disclose certain features of the distribution plate as claimed. Sherrow shows:
Regarding claim 5, the combustion surface of (160) of Sherrow, is considered to have a mesh-like surface. 
{cl. 18} The gas furnace of claim 4, wherein: the connector is formed at an end portion on any one side in the horizontal direction of the mixing chamber; and the gas furnace further comprises an igniter (175, the igniter housing as seen extends to a top of the burner) disposed at an upper side of a burner, which is located adjacent to the connector, among the plurality of burners, and configured to ignite the mixture [see FIG 3, col 6, line 1-28].
Andringa makes up for these deficiencies by teaching:
{cl. 4} The gas furnace of claim 3, wherein: the plurality of burners are spaced apart from each other at predetermined intervals in a horizontal direction; and the mixing chamber (7) divides an inner space extending in a horizontal direction (divided by element 6).
{cl. 5} The gas furnace of claim 4, wherein the uniform guide is formed as a distribution plate (6) which is disposed in the inner space of the mixing chamber, extends in the horizontal direction, and has a predetermined open area [see FIG 1]. Element 6, listed as a distributor plate implies that combustion products flow through the space, and from the figure it is seen that the plate has spaced apertures, albeit unlabeled. One of ordinary skill would understand that this reads on a mesh structure.
{cl. 6} The gas furnace of claim 5, wherein the distribution plate is connected to an inner surface in the horizontal direction of the mixing chamber, and is spaced apart by a predetermined distance from an inner surface in a vertical direction of the mixing chamber [see FIG 1].
{cl. 9} The gas furnace of claim 4, wherein the uniform guide (6) is formed as a distribution mesh disposed in the inner space of the mixing chamber and having a plurality of pores [see claim 6 for further explanation and refer to figure 1].
{cl. 10} The gas furnace of claim 9, wherein the distribution mesh is connected to the inner surface of the mixing chamber.
{cl. 11} The gas furnace of claim 9, wherein the plurality of pores have a uniform size.
{cl. 13} The gas furnace of claim 4, wherein the uniform guide is formed as a distribution filter disposed in the inner space of the mixing chamber and serving to filter out foreign matter flowing along with the mixture.
{cl. 14} The gas furnace of claim 13, wherein the distribution filter is connected to the inner surface of the mixing chamber [see FIG 1].
{cl. 15} The gas furnace of claim 4, wherein the uniform guide is detachably installed in the mixing chamber.
{cl. 16} The gas furnace of claim 4, wherein at least a portion of the mixing pipe (3) is inserted into the mixing chamber (7) through the connector [see FIG 7].
{cl. 17} The gas furnace of claim 16, wherein the uniform guide is disposed between the mixing pipe and the plurality of burners (to reiterate, Sherrow discloses a plurality of burners) at a position spaced apart by a predetermined distance from each of the mixing pipe and the plurality of burners [see FIG 1].
{cl. 19} The gas furnace of claim 18, further comprising: flame spread holes (12) for mediating flame spread between the plurality of burners; and a flame detector disposed at an upper side of a burner, which is located farthest from the connector, among the plurality of burners, and configured to detect whether a flame is produced by combustion of the mixture [col 2, line 42-65].
It would have been obvious at the time of filing the invention to modify the burner of Sherrow with the teachings of Andringa because Andringa provides a known combustion surface that evenly distributes heat.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherrow et al [8616194], further in view of Schultz et al [20130302737].
With respect to claim 20, Sherrow discloses the invention as substantially claimed, however does not disclose the venturi.
It is seen that Sherrow shows: The gas furnace of claim 1, wherein the mixer comprises: a mixer housing (110) having a front end connected to the intake pipe (111), a rear end connected to the mixing pipe, and a side surface connected to the manifold [see FIG 2]. 
Schultz makes up for the deficiencies of Sherrow by showing:
{cl. 20 cont’d} a Venturi tube (24) connected to an inside of the mixer housing [see FIG 3, paragraph 0032].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the burner of Sherrow with the teachings of Schultz because Schultz provides a known structure for enhancing mixing of fuel and air that improves combustion results.
Allowable Subject Matter
Claims 7, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not show the specific dimensions of the distribution plate open areas. Any modification would require altering a teaching reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art relevant is seen Ripka [4945890] as Ripka has a similar burner to heat exchanger ratio, and similar delivery system of the air/fuel mixture.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
10/6/2022